DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 25 are currently amended. Claims 2, 12-20, and 28-29 are canceled. Claims 3-11, 21-24, and 26-27 are as previously presented.
Response to Arguments
Applicant’s arguments, see remarks, filed 9/23/21, with respect to the 35 USC 102 rejections of record have been fully considered and are persuasive.  The rejections of claims 1, 3-11, 21-24, and 26-27 have been withdrawn. 
Specifically, applicant was persuasive with respect to the argument that as claim 2 had been incorporated into independent claim 1 and claim 2 was previously deemed allowable, that claim 1 and all its dependent claims now are allowable.
Allowable Subject Matter
Claims 1, 3-11, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1 the closest prior art of record, Remcke, fails to explicitly teach wherein each of the groove bottom protruding portions is formed symmetrical with respect to the center line of the circumferential groove in the plan view of the tread portion, teaching them being asymmetric. The prior art as a whole fails to teach this limitation in combination with all the other limitations of the tire as claimed. It would not have been obvious to one of ordinary skill in the art to modify the tire as taught by 
The same reasoning applies to dependent claims 3-11, 21-24, and 26-27. 
With respect to claim 25, the closest prior art of record, Remcke fails to explicitly teach wherein the groove bottom protruding portions are each formed over an entire width in the tyre width direction of the circumferential groove. The prior art as a whole fails to teach this limitation in combination with all the other limitations of the tire as claimed. It would not have been obvious to one of ordinary skill in the art to modify the tire as taught by Remcke to be symmetrical, having no reason to attempt such a modification with no expectation of success even if attempted. 
.Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741